
	
		II
		111th CONGRESS
		1st Session
		S. 2634
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain occupancy
		  sensor switches.
	
	
		1.Certain occupancy sensor
			 switches
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Switches for lighting control, activated by dual passive
						infrared sensors which detects presence of occupant in a room or office and
						with lens masking for sensor field of view adjustment (provided for in
						subheading 8536.50.90)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
